Citation Nr: 1452049	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-29 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  He had subsequent service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Board reopened the issue of service connection for hypertension, to include as secondary to diabetes mellitus and/or PTSD, and remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, is remanded for purposes of completing evidentiary development necessary for adjudication of the claim.

In an August 2012 Board determination, the Board remanded the case to afford the Veteran a medical examination to determine whether hypertension was noted on a pre-induction examination, whether service aggravated any pre-existing hypertension, whether there was any in-service incurrence or presumptive period manifestation of hypertension and relationship of the current hypertension to service, and whether the Veteran's service-connected PTSD caused or aggravated the Veteran's hypertension. 

Unfortunately, the December 2012 VA medical opinion did not substantially address these questions.  In particular, the remand directives asked the VA examiner to opine whether the Veteran's blood pressure reading of 138/80 on the pre-induction examination in May 1969 represents hypertension within the medical community.  This question was not addressed.  Instead, the examiner addressed the Veteran's service medical records as a whole.  Other remand directives depended on the result of that opinion, and consequently, compliance with them could not be attained.

The medical opinion also did not state a conclusion as to whether the Veteran's in-service blood pressure readings represent an in-service incurrence or aggravation beyond the normal progression of hypertension.  The medical opinion merely summarized the blood pressure readings.  Thus, the Board does not have enough information to determine whether the Veteran's hypertension pre-existed service, was permanently worsened by service, or was incurred in, or otherwise related to service.

With respect to whether PTSD caused or aggravated the Veteran's claimed hypertension, the examiner stated that he could not provide a conclusive opinion without mere speculation.  The examiner did not provide a rationale for why he could not offer an opinion without resorting to speculation.  Additionally, the use of the term "conclusive" in the opinion raises the question of whether the examiner evaluated the issue using the at least as likely as not (50 percent probability or greater) standard, or instead used a more stringent standard on which to form his conclusion.

For these reasons, the Board finds that the December 2012 VA opinion is inadequate and that a new VA examination with opinion is necessary.  Thus, the Board finds that compliance with the August 2012 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the January 2008 VA medical opinion and the June 2008 addendum opinion to not address whether the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension.  For the foregoing reasons, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA hypertension examination, by an appropriate medical professional.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a thorough review of the claims folder, the examiner is asked to respond to the following:

a) Does the Veteran have a current diagnosis of hypertension and, if so, when was its likely onset?
b) Does the Veteran's blood pressure reading of 138/80 on pre-induction examination in May 1969 represent hypertension within the medical community? If so, is it as least as likely as not (50 percent probability or greater) that hypertension was aggravated beyond the normal progression during military service? 
c) If hypertension was not present on pre-induction examination, is it as least as likely as not (50 percent probability or greater) that hypertension was otherwise (1) incurred during service; (2) manifested within one year of separation from service by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control); (3) or otherwise medically related to military service?
d) If hypertension was not manifested in service, within one year of separation from service, or otherwise medically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was proximately due to, the result of, or aggravated by (1) the service-connected PTSD, and (2) the service-connected diabetes mellitus.   

A complete explanation based on the specific facts of this case as well as all pertinent medical principles should accompany any opinions expressed.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim for service connection for hypertension, to include as secondary to diabetes mellitus and/or PTSD, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



